Order filed May 27, 2014.




                                         In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00301-CV
                                    ____________

    IN THE INTEREST OF C.N.S, J.A.C., JR. AND C.D.S., CHILDREN


                       On Appeal from the 314th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2013-00564J

                                     ORDER

      Appellant’s brief was due May 22, 2014. No brief or motion for extension of
time has been filed.
      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a).
      Unless appellant files a brief with this court on or before June 6, 2014, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                         PER CURIAM